fj irs department of the treasury internal_revenue_service p o box cincinnati oh number release date uil 07-big_number dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter4040 rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter4040 rev catalog number 47635z fj irs department of the treasury internal_revenue_service p o box cincinnati oh legend b state c date of incorporation d country x dollars amount y dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_50l c of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_50l c of the code no for the reasons stated below facts you were incorporated under the laws of the state of b on c your articles of incorporation state that you are formed as a nonprofit organization you are seeking exemption under sec_501 c of the code your members are individuals originally from a specific city located in the foreign_country ofd who are working in the united_states you raise funds and offer monetary assistance to your members who have lost a family_member due to unforeseen circumstances and do not have money to send the remains back to d you do not profit from any sales or fundraising you will not request donations from other organizations you have more than members that have each paid a one-time membership fee of x dollars membership dues are your only source_of_income the accumulated funds are reserved as financial assistance for a member to pay for funeral costs or send the deceased family member's remains to rest in your native land of d you conduct a board meeting every two months to discuss any changes or incidents once a year you hold a meeting with all members to give a yearly report of accumulated funds and expenses if an immediate_family member of a member passes away you notify all of your members and schedule a meeting to request a required_contribution of y dollars you distribute a check to the family who lost the loved one to cover funeral_expenses and the transportation of their remains so that they may be sent back to d law sec_501 c of the code provides for the exemption from federal_income_tax for clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder revrul_55_716 1955_2_cb_263 holds that an organization formed for the purpose of furnishing television antenna service to its members upon payment of a stipulated membership fee and a monthly charge for maintenance ofthe antenna was not tax exempt under sec_501 ofthe code the term club as used with sec_501 c contemplates a commingling of members one with the other in fellowship personal contacts and fellowship must play a material part in the life of an organization for it to come within the meaning ofthe term club revrul_58_589 1958_2_cb_266 discussed the various criteria for recognition of exemption under sec_501 c of the code in order to establish that a club is organized and operated for pleasure recreation and other non-profitable purposes there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization revrul_63_190 1963_2_cb_212 holds that a nonprofit organization not operated under a system oflodges which maintained a social_club for members and which also provided sick and death_benefits for members and their beneficiaries did not qualify for exemption from federal_income_tax either as a social_club under sec_501 of the code a civic league under sec_501 or a fraternal beneficiary society under sec_501 ofthe code revrul_69_635 1969_2_cb_126 holds that an automobile club whose principal activity is rendering automobile services to its members but has no significant social activities does not qualify for exemption under sec_501 c the rendition of automobile services was not in the nature of pleasure and recreation within the meaning of sec_501 c and commingling of members did not play a material part in the activities of the organization in chattanooga automobile club v commissioner warren automobile club inc v commissioner 182_f2d_551 6th cir the united_states court_of_appeals 6th circuit held that to be exempt under the act of congress a club must have been organized and operated for pleasure recreation and other non-profitable purposes the court further specified that the words other non-profitable purposes must be construed as coming within the same classification as pleasure and recreation in addition there must be at least some sort of commingling of members to constitute a club the court held that the two automobile clubs petitioning the court were not exempt under sec_101 ofthe internal_revenue_code_of_1939 as a social_club because the members of these clubs did not commingle in 181_f2d_402 3rd cir the united_states court of appeal sec_3rd circuit defined the word club to include some type of mingling of people together as well as a common object in this case the court held that the club was not exempt under sec_101 of the code for a number of reasons one of which was because they saw no evidence of the commingling of members 23_tc_1017 states that the payment of sick and death_benefits is not a function of a social_club exempt under c it could not be classified as an operation for letter rev catalog number 47628k pleasure recreation or social purposes and therefore the petitioner was not operating exclusively for such purposes application of law your only activity is providing financial assistance to your members upon the death of their family members for funeral_expenses and transportation of their remains back to d you are not operating for pleasure recreation and other non-profitable purposes precluding you from exemption under sec_501 c of the code to be operated for the purposes described in sec_501 of the code an organization must have an established membership of individuals who meet to make personal contact and promote fellowship the commingling of the members must play a material part in the life of a tax exempt social_club as described in revrul_55_716 and with the exception of a few board meetings and emergency member meetings to collect fees you have no member events with no commingling of your members you are excluded from exemption under sec_501 c you are also similar to the organization described in revrul_63_190 which was denied exemption under sections c c and c for providing sick and death_benefits for members and their beneficiaries chattanooga automobile club v warren automobile club and keystone automobile club both show that organizations failing to meet the commingling requirement will be denied exemption you have not demonstrated that members have any interaction other than board meetings or member meetings to discuss financial reports your social activities are only incidental to your activity of providing death_benefits to your members because you have demonstrated very little if any personal contact among members and there is no expectation of personal contact among members commingling is not a material part of your activities by operating in such a way you do not qualify for exemption under sec_501 of the code much like the organization descried in allied trades club your sole activity is the provision of death_benefits which is not a function of a social_club exempt under c of the code you are not operating for pleasure recreation or social purposes and therefore not exempt under sec_501 c conclusion based on the information provided we conclude that you are not organized for pleasure recreation or other non-profitable purposes and there is no commingling of your members accordingly you do not qualify for recognition of exemption under sec_501 c of the code ifyou don't agree you have a right to file a protest ifyou don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents letter rev catalog number 47628k the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us ifhe or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47628k ifyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
